PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
STAMBOULIS et al.
Application No. 15/113,954
Filed: 25 Jul 2016
For: TRANSMUCOSAL AND TRANSEPITHELIAL DRUG DELIVERY SYSTEM
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant to 37 CFR 1.137(a), filed November 4, 2020, to revive the above-identified application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The Office acknowledges the filing of the Request for Continued Examination (RCE) on May 22, 2018. However, the RCE provisions of 37 CFR 1.114 do not apply to an international application that does not comply with 35 U.S.C. 371. See 37 CFR 1.114(e)(3). An inventor’s oath or declaration for each named inventor is required for an international application to comply with 35 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until the date on which the issue fee is paid. See 37 CFR 1.495(c)(3)(ii). See also Changes To Implement the Hague Agreement Concerning International Registration of Industrial Designs, Final Rule, 80 Fed. Reg. 17918, 17930 (April 2, 2015). The present application, which is a national stage entry of an international application, did not met the requirement of 35 U.S.C. 371(c)(4) because a compliant inventor’s oath or declaration had not been filed for each named inventor prior to the filing of the RCE.  Accordingly, as a proper reply to the Office action mailed February 23, 2018 was not timely filed, the application was abandoned as a matter of law on May 24, 2018. A Notice of Abandonment was not mailed.  

The inventor’s oath or declaration filed on August 2, 2018, serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted.  The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged.  The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4).  As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) 1 

For at least the reasons noted above, the petition pursuant to 37 CFR 1.137 is granted.

The application file is being forwarded to Technology Center Art Unit 1658 for further processing. The statutory time-period to reply to the Office action of June 8, 2020, is reset by this decision.2      

Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.

/JASON C OLSON/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See 37 CFR 1.137(d). 
        
        2 A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 3 MONTHS FROM THE MAILING DATE OF THIS COMMUNICATION.  Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed after SIX (6) MONTHS from the mailing date of this communication. If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133). Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any earned patent term adjustment. See 37 CFR 1.704(b).